                IN THE UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION

                                 )
FIRST TENNESSEE BANK NATIONAL    )
ASSOCIATION,                     )
                                 )
     Plaintiff,                  )
                                 )
v.                               )    No. 2:19-cv-02441-SHM-tmp
                                 )
MJW, INC., d/b/a AMERICAN LAB    )
& SYSTEMS and QUALITY LEASING    )
CO., INC.,                       )
                                 )
     Defendants.                 )
                                 )

                              ORDER



     Before the Court is Plaintiff First Tennessee Bank National

Association’s (“First Tennessee”) August 30, 2019 Motion for

Default Judgment.     (ECF No. 12.)    Also before the Court is

Defendant MJW, Inc., d/b/a American Lab & Systems’s (“American

Lab”) September 3, 2019 Motion to Set Aside Entry of Default.

(ECF No. 13.)     First Tennessee responded to the Motion to Set

Aside Entry of Default on September 12, 2019.       (ECF No. 15.)

American Lab replied on September 17, 2019.    (ECF No. 18.)

     For the following reasons, American Lab’s Motion to Set

Aside Entry of Default is GRANTED.    First Tennessee’s Motion for

Default Judgment is DENIED AS MOOT.
I.   Background

     This is a dispute about possessory rights to a piece of

loan collateral.     For purposes of the Motions, the Court accepts

the facts stated in the Complaint.              In August 2017, First

Tennessee made a business loan (the “Loan”) to Aviation Trends

LLC (“Aviation Trends”), a Tennessee company.              (See ECF No. 1

¶¶ 8, 15.)   Pursuant to an accompanying security agreement, the

collateral   for    the   Loan   includes     any   equipment      “owned   or

thereafter   acquired     by   Aviation    Trends.”      (Id.   ¶ 10.)      In

November 2017, Aviation Trends ordered a hydraulic test bench

(the “Equipment”) from American Lab, a California company, for

a purchase price of $265,000. (Id. ¶¶ 2, 4, 14.) First Tennessee

paid the purchase price for the Equipment directly to American

Lab from the proceeds of the Loan.           (Id.     ¶¶ 16-20.)    Aviation

Trends never took possession of the Equipment.             (See id. ¶ 22.)

The Equipment remains in American Lab’s possession.1               (See id.)

In May 2019, First Tennessee declared a default on the Loan and

began attempting to secure possession of the Equipment from

American Lab.      (Id. ¶¶ 23-24.)        In June 2019, First Tennessee

demanded possession of the Equipment.          (Id. ¶ 26.)




1
  The parties dispute whether American Lab had an obligation to ship
the Equipment to Aviation Trends. First Tennessee asserts that
American Lab was obligated. (ECF No. 1 ¶ 15.) American Lab asserts
that it was Aviation Trends’s responsibility to pick up the
Equipment in California. (ECF No. 13-1 at 7.)

                                     2
     On July 11, 2019, First Tennessee filed this suit against

American Lab and Quality Leasing Co., Inc. (“Quality Leasing”).2

(ECF No. 1.) First Tennessee asserts three claims.     First, First

Tennessee seeks a declaratory judgment that would “declar[e]

that First Tennessee has a superior right to possession of the

Equipment as between the parties.”      (Id. ¶¶ 28-36.)      Second,

First Tennessee seeks a judgment for replevin entitling it to

take possession of the Equipment.   (Id. ¶¶ 37-41.)    Third, First

Tennessee seeks money damages from American Lab for American

Lab’s alleged conversion of the Equipment.     (Id. ¶¶ 42-49.)

     On July 18, 2019, American Lab was served with a summons

and a copy of the Complaint.    (ECF No. 8.)   Under Federal Rule

of Civil Procedure 12(a), American Lab had twenty-one days --

until August 8, 2019 -- to answer or otherwise respond to the

Complaint. American Lab did not timely respond to the Complaint.

On August 12, 2019, First Tennessee moved for an entry of default

against American Lab and Quality Leasing.    (ECF No. 10.)    On the

same day, the Clerk of the Court entered a default against

American Lab and Quality Leasing.    (ECF No. 11.)    On August 30,




2
  The Complaint asserts that Quality Leasing may have a security
interest in the Equipment. (See ECF No. 1 ¶ 21.) In its Motion for
Default Judgment, First Tennessee submits that “Quality Leasing is
named as Defendant in this action because it may claim an interest
in the Equipment.” (ECF No. 12 ¶ 2 n.1.) To date, Quality Leasing
has not appeared in this case or taken any action to defend its
rights.

                                3
2019, First Tennessee filed the Motion for Default Judgment.

(ECF No. 12.)        On September 3, 2019, American Lab filed the

Motion to Set Aside Entry of Default under Federal Rule of Civil

Procedure 55(c).       (ECF No. 13.)

II.   Jurisdiction

      The Court has diversity jurisdiction under 28 U.S.C. § 1332.

Diversity requires that: (1) no plaintiff may be a citizen of

the   same   state     as    any   defendant;          and   (2)   the    amount   in

controversy    must     be    greater       than       $75,000.00.       28    U.S.C.

§ 1332(a); Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 267

(1806).

      First Tennessee is a citizen of Tennessee.                   It is a national

banking association that, as designated in its articles of

association, maintains its main office in Memphis, Tennessee.

(ECF No. 1 ¶ 1); see Wachovia Bank v. Schmidt, 546 U.S. 303,

307, 318 (2006) (holding that, for purposes of diversity, a

national     banking    association         is     a    citizen    of    the   “State

designated in its articles of association as its main office”);

28 U.S.C. § 1348.       American Lab is a citizen of California.                   It

is a California corporation with its principal place of business

in Los Angeles, California.             (ECF No. 1 ¶ 2); see 28 U.S.C.

§ 1332(c).     Quality Leasing is a citizen of Indiana.                    It is an

Indiana corporation with its principal place of business in




                                        4
Indianapolis, Indiana.      (ECF No. 1 ¶ 3.)     The parties are

completely diverse.

     The amount-in-controversy requirement is satisfied.    First

Tennessee alleges that the amount in controversy exceeds $75,000.

(Id. ¶ 5.)   “[T]he sum claimed by the plaintiff controls if the

claim is apparently made in good faith.”   St. Paul Mercury Indem.

Co. v. Red Cab Co., 303 U.S. 283, 288 (1938).

III. Standard of Review

     “The court may set aside an entry of default for good

cause.”   Fed. R. Civ. P. 55(c).    In determining whether good

cause exists, the district court must consider:

     (1) Whether the plaintiff will be prejudiced;

     (2) Whether the defendant has a meritorious defense;
     and

     (3) Whether culpable conduct of the defendant led to
     the default.

United Coin Meter Co., Inc. v. Seaboard Coastline R.R., 705 F.2d

839, 845 (6th Cir. 1983).    “Although ‘[a]ll three factors must

be considered in ruling on a motion to set aside an entry of

default,’ when a defendant has a meritorious defense and the

plaintiff would not be prejudiced, ‘it is an abuse of discretion

for a district court to deny a Rule 55(c) motion in the absence

of a willful failure of the moving party to appear and plead.’”

United States v. $22,050.00 U.S. Currency, 595 F.3d 318, 324

(6th Cir. 2010) (quoting Shepard Claims Serv., Inc. v. William


                                5
Darrah & Assocs., 796 F.2d 190, 194 (6th Cir. 1986)).                          When

deciding whether to set aside an entry of default, a court should

“‘construe[] all ambiguous or disputed facts in the light most

favorable to the defendant’” and “resolv[e] any doubts in [the

defendant’s] favor.”              Dassault Systemes, SA v. Childress, 663

F.3d 832, 841 (6th Cir. 2011) (quoting INVST Fin. Grp., Inc. v.

Chem-Nuclear Sys., Inc., 815 F.2d 391, 398 (6th Cir. 1987)).

IV.   Analysis

      A.     American Lab’s Motion to Set Aside Entry of Default

             1.        Whether First Tennessee Will Be Prejudiced

      A court deciding whether to set aside an entry of default

should consider “[w]hether the plaintiff will be prejudiced.”

United Coin Meter, 705 F.2d at 845.                 “[D]elay alone is not a

sufficient        basis     for     establishing    prejudice.”          Dassault

Systemes, 663 F.3d at 842 (quotation marks and citation omitted).

“Nor does increased litigation cost generally support entry of

default.”     Id.         “Instead, ‘it must be shown that delay will

result in the loss of evidence, create increased difficulties of

discovery,        or    provide     greater   opportunity        for   fraud   and

collusion.’”       Id. (quoting INVST Fin. Grp., 815 F.2d at 398).

      First Tennessee argues that it will be prejudiced if the

Court sets aside the entry of default against American Lab

because “American Lab’s continued exercise of control over the

Equipment    raises        serious    concerns     about   the    condition    and


                                          6
availability     of   the   Equipment”           and   “[a]ny    continued         delay

increases the possibility of deterioration or destruction of the

Equipment altogether.”        (ECF No. 15 at 9.)              Those concerns are

speculative.      First     Tennessee       does       not   support       them.     See

Dassault Systemes, 663 F.3d at 842 (finding that the prejudice

factor did not support district court’s denial of motion to set

aside entry of default where plaintiff put forward “completely

unsupported”     assertions    about        potential        loss     of    evidence).

American Lab represents that it does not claim possessory rights

over the Equipment and that it has informed First Tennessee, as

of September 2019, that the Equipment “could be inspected” by

First Tennessee at a mutually convenient time.                   (ECF No. 18-1 at

4-5.)     Construing the facts in the light most favorable to

American Lab, see Dassault Systemes, 663 F.3d at 841, First

Tennessee has not demonstrated that it would be prejudiced by

setting aside the entry of default against American Lab.

            2.    Whether American Lab Has a Meritorious Defense

     A court deciding whether to set aside an entry of default

should    consider    “[w]hether    the      defendant        has     a    meritorious

defense.”    United Coin Meter, 705 F.2d at 845.                     “[A] defense is

meritorious if it is ‘good at law,’ regardless of whether the

defense     is   actually    likely         to    succeed       on    the     merits.”

$22,050.00, 595 F.3d at 326 (quoting Williams v. Meyer, 346 F.3d

607, 614 (6th Cir. 2003)).         “[A]ll that is needed is ‘a hint of

                                        7
a suggestion’ which, proven at trial, would constitute a complete

defense.”      Id. (quoting INVST Fin. Grp., 815 F.2d at 399).

      American Lab’s defenses to First Tennessee’s declaratory

judgment and conversion claims are “good at law.”                   Addressing

the declaratory judgment claim, American Lab argues that “[t]here

is no actual and justiciable controversy between American Lab

and   First    Tennessee”     about   the    right    to   possession      of   the

Equipment.      (ECF No. 18-1 at 3.)         That defense is good at law.

See, e.g., Nat’l Rifle Ass’n of Am. v. Magaw, 132 F.3d 272, 279

(6th Cir. 1997) (“The existence of an ‘actual controversy’ in a

constitutional sense is necessary to sustain jurisdiction under

the Declaratory Judgment Act.”) (citing Aetna Life Ins. Co. of

Hartford v. Haworth, 300 U.S. 227, 239-40 (1937)).                  Addressing

the conversion claim, American Lab argues that there is no

evidence that it “ever appropriated the [Equipment] for its own

use and benefit” or “intentionally exercised dominion over the

[Equipment].”         (ECF No. 18-1 at 3.)     As both parties recognize,

those are two of the elements of a conversion claim in Tennessee.3

(See ECF No. 12 ¶ 7; ECF No. 18-1 at 3); see also White v. Empire

Express,      Inc.,    395   S.W.3d   696,   720     (Tenn.   Ct.   App.    2012)


3
  The parties assume that Tennessee law governs First Tennessee’s
claims. (See ECF No. 15 at 7-8; ECF No. 18-1 at 3.) At this stage,
the Court accepts the parties’ assumption. See GBJ Corp. v. E. Ohio
Paving Co., 139 F.3d 1080, 1085 (6th Cir. 1998) (“[C]ourts need not
address choice of law questions sua sponte.”) (quotation marks and
citation omitted).

                                       8
(reciting the elements of a conversion claim).                 That defense is

good at law.

     American Lab does not appear to raise a meritorious defense

to First Tennessee’s replevin claim.                 American Lab argues that

“[r]eplevin requires that personal property be wrongfully taken

or detained.”     (ECF No. 18-1 at 3.)           In Tennessee, “[t]he only

issue in a replevin action is possession.”                   Alston v. Regions

Bank, N.A., No. 07-2134, 2009 WL 152142, at *9 (W.D. Tenn. Jan.

21, 2009) (citing Huber v. Union Planter Nat’l Bank of Memphis,

491 F.2d 846, 849 (6th Cir. 1974)).                  The meritorious defenses

American Lab raises about First Tennessee’s other claims are

sufficient to support setting aside the entry of default.                      “All

that matters is whether a well-stated defense, if sustained,

would change the outcome.”          $22,050.00, 595 F.3d at 326.

           3.     Whether Culpable Conduct by American Lab Led to
                  the Default

     A court deciding whether to set aside an entry of default

should consider “[w]hether culpable conduct of the defendant led

to the default.”      United Coin Meter, 705 F.2d at 845.                 Where, as

here, “a defendant has a meritorious defense and the plaintiff

would not be prejudiced, it is an abuse of discretion for a

district court to deny a Rule 55(c) motion in the absence of a

willful   failure     of   the    moving     party    to   appear    and    plead.”

$22,050.00,     595   F.3d   at    324     (quotation      marks    and    citation


                                         9
omitted). “To be treated as culpable, the conduct of a defendant

must display either an intent to thwart judicial proceedings or

a reckless disregard for the effect of its conduct on those

proceedings.”       Shepard, 796 F.2d at 194.         “[M]ere negligence or

failure to act reasonably is not enough to sustain a default.”

$22,050.00, 595 F.3d at 327.

      In    its   Motion   to   Set   Aside   Entry    of   Default   and   in

accompanying affidavits from American Lab’s president and from

American Lab’s counsel, American Lab explains why it did not

timely respond to the Complaint.           (See ECF Nos. 13-1, 13-3, 14-

1.)      American    Lab   represents      that,   after    some   difficulty

confirming the existence of the suit and obtaining counsel,

American Lab’s president retained counsel in this case on August

6, 2019 -- nineteen days after American Lab had been served and

two days before the deadline for American Lab to respond to the

Complaint under Rule 12(a).           (See ECF No. 13-1 at 2-3, 5; ECF

No. 13-3 ¶ 3; ECF No. 14-1 ¶¶ 3-5.)           Once retained on August 6,

2019, American Lab’s counsel did not respond to the Complaint or

move for an extension of time to respond.                   Instead, counsel

attempted to settle the litigation.            (ECF No. 13-1 at 5-6; ECF

No. 13-3 ¶¶ 4-11.)      Settlement discussions continued for several

weeks.     (ECF No. 13-1 at 5-6.)     First Tennessee obtained an entry

of default on August 12, 2019, and moved for a default judgment

on August 30, 2019.        (ECF Nos. 11-12.)       American Lab filed the

                                      10
Motion to Set Aside Entry of Default on September 3, 2019.            (ECF

No. 13.)

     American Lab failed to act reasonably. Counsel was retained

before the deadline for responding to the Complaint, but American

Lab failed to respond or move for an extension of time.           Although

the attempts to settle the litigation are commendable, “on-going

settlement discussions are not good cause for failing to answer

a pleading.”    Medline Indus., Inc. v. Medline Rx Fin., LLC, 218

F.R.D.   170,   172   (N.D.    Ill.   2003).    Rather   than   engage   in

settlement negotiations instead of responding to the Complaint,

American Lab should have done both.

     Even so, it would be an abuse of discretion for the Court

not to set aside the entry of default in this case.             “Where the

party in default satisfies the first two requirements for relief

[from entry of default] and moves promptly to set aside the

default before a judgment is entered, the district court should

grant the motion if the party offers a credible explanation for

the delay that does not exhibit disregard for the judicial

proceedings.”     Shepard, 796 F.2d at 195.        First Tennessee has

not demonstrated that American Lab exhibited “disregard for the

judicial proceedings.”        Although American Lab had an opportunity

to respond to the Complaint in a timely fashion and did not, it

did engage in settlement negotiations expeditiously and, by all

indications, in good faith.           After First Tennessee moved for a

                                       11
default judgment, American Lab moved quickly to set aside the

entry of default.    (See ECF No. 13.)    American Lab’s failure to

timely respond to the Complaint does not rise to the level of

culpability necessary to bar American Lab from establishing good

cause to set aside the entry of default.       See $22,050.00, 595

F.3d at 326-27; Shepard, 796 F.2d at 194-95.

       American Lab has established good cause to set aside the

entry of default.   The Court GRANTS American Lab’s Motion to Set

Aside Entry of Default.    American Lab shall answer or otherwise

respond to the Complaint within twenty-one (21) days of the entry

of this Order.

       B.   First Tennessee’s Motion for Default Judgment

       First Tennessee moves for a default judgment.      (ECF No.

12.)   A default judgment requires an entry of default.     See O.J.

Distrib., Inc. v. Hornell Brewing Co., Inc., 340 F.3d 345, 352-

53 (6th Cir. 2003).    This Order sets aside the August 12, 2019

entry of default in this case.       First Tennessee’s Motion for

Default Judgment is DENIED AS MOOT.

V.     Conclusion

       For the foregoing reasons, American Lab’s Motion to Set

Aside Entry of Default is GRANTED.    First Tennessee’s Motion for

Default Judgment is DENIED AS MOOT.      American Lab is ORDERED to

answer or otherwise respond to the Complaint within twenty-one

(21) days of the entry of this Order.

                                12
So ordered this 27th day of January, 2020.



                              /s/ Samuel H. Mays, Jr.
                            Samuel H. Mays, Jr.
                            UNITED STATES DISTRICT JUDGE




                              13
